DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 rejected as being anticipated by claims 1-20 of the parent application now U.S. Patent 10,372,771 have been considered but are moot because of the new ground of rejection presented in this Office Correspondence. 
Claims 1, 11, 20 as amended include more details not explicitly recited in claims 1, 11, 20 of the U.S. Patent. However crawling the web, retrieving, indexing and scanning found pages are mere routine practice well known in the art for any search operation conducted on the Internet.
The amendment filed 18 December 2020 to independent claims 1, 11, 20 merely added “wherein said search engine is executed with respect to a Web crawl process, an indexing process, and a retrieval process; scanning, by said processor, associated Webpages located during execution of said Web crawl process”; the amendment merely inserted “executed with respect to said associated Webpages and” between “ranking, by said processor based on results of said analyzing, a Web page, retrieved during a Web query” and “received from said network router device”.
However it is customary for a search engine to be executed with respect to a Web crawl process, an indexing process, and a retrieval process as shown by Chipman (see at least 0051, 0054); and to scan associated webpages located during web crawling and to execute queries with respect to said associated web pages as shown by Chipman (see at least 0051, 0054, 0063). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features in order to retrieve and document webpages possibly related to the historical webpages retrieved during historical search queries of the U.S. Patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,372,771 in view of Chipman et al (US 20020091923).
Claims 1, 11, 20 of the instant application merely recite the limitations of claims 1, 11, 20 of the parent U.S. Patent without requiring the limitation of "identifying by a processor of a hardware device, a web page retrieved during a web query received from a network router device" recited in the claims of the U.S. Patent. The amendment filed 18 December 2020 merely added “wherein said search engine is executed with respect to a Web crawl process, an indexing process, and a retrieval process; scanning, by said processor, associated Webpages located during execution of said Web crawl process”; the amendment merely inserted “executed with respect to said associated Webpages and” between “ranking, by said processor based on results of said analyzing, a Web page, retrieved during a Web query” and “received from said network router device”.
However it is customary for a search engine to be executed with respect to a Web crawl process, an indexing process, and a retrieval process as shown by Chipman (see at least 0051, 0054); and to scan associated webpages located during web crawling and to execute queries with respect to said associated web pages as shown by Chipman (see at least 0051, 0054, 0063). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features in order to retrieve and document webpages possibly related to the historical webpages retrieved during historical search queries of the U.S. Patent.
Claims 2-10, 12-19 are mere duplicates of claims 2-10, 12-19 of the U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al (US 20100057726) teach collaborative search including re-ranking search results by using the search history information.
Purvis (US 20060129533) teaches personalized web search method including re-ranking the set of result pages in view of the user’s search history.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        23 February 2021